Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Post (2019/0101840).
	Regarding claim 1, Van der Post discloses a transmitter element comprising an infrared light source component ([0096], source 3); a receiver element comprising at least one detector component ([0097], reference detector 10); and a microcontroller electronically coupled to the transmitter element and the receiver element and configured to generate an alignment indication based at least in part on a first light intensity indication corresponding to first infrared light and a second light intensity indication corresponding to second infrared light, wherein the alignment indication indicates whether the transmitter element is misaligned ([0097]-[0098]).
	Regarding claim 5, Van der Post further discloses the first light intensity indication indicates a first intensity level of the first infrared light received by the receiver element, wherein the second light intensity indication indicates a second intensity level of the second infrared light received by the receiver element. ([0097]-[0098])
	Allowable Subject Matter
Claims 9-16 are allowed.
Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose, teach, or fairly suggest the feature of using two different intensities of emitted radiation to determine alignment of the optical system.  This feature is found in various wordings in claims 2, 3, 4, 6, and independent claim 9.
Dependent claims are indicated as containing allowable subject matter based on their dependence from one of the above claims.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Van der Post does not disclose “the alignment indication indicates whether the transmitter element is misaligned.”  This is inaccurate.  Quoting Van der Post at [0098]: “Such a difference may indicate a change in an alignment property, for example a translation, of the illumination beam of radiation 6.”  A beam translated from its ideal position to some other position is misaligned.  Thus Van der Post teaches the alignment indication indicating the transmitter’s misalignment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884